THORNTON, J.,
dissenting.
Contrary to the majority and the Workers’ Compensation Board (Board), my reading of this record convinces me that the referee was correct in concluding *522that claimant established that his low back problems were related to the 1974 injury, and that his claim for compensation should therefore not have been denied.
The accident occurred in July 1974. When claimant began seeing a surgical neurologist in September 1974, he told the neurologist about his leg problems, which included aching, lack of coordination and tingling at night. He also told the doctor about his upper back problems. The neurologist diagnosed and treated "post-traumatic cervical cephalgia.”
In January 1975 claimant, who had been laid off his ranch job because of his inability to work, went to the Disability Prevention Division of the Workers’ Compensation Board for rehabilitation. He reported trouble with coordinating his legs, but no leg pains.
In September 1975 claimant again saw the neurologist, complaining of leg and low back pain. Claimant knew of no new injury to his back. The neurologist diagnosed a protruded lumbar disc, and shortly thereafter performed a lumbar laminectomy.
In December 1975 claimant saw another orthopedic surgeon. He gave a history to the surgeon linking his then-absent lumbar pain to an earlier back injury, as well as to the 1974 accident. The surgeon noted that any report of tingling in the legs, such as claimant reported immediately after his-1974 injury, would imply that low back problems are involved. He also said that lumbar disc protrusion was more common after an injury than otherwise. The surgeon thought it unlikely that the low back pain and accident were linked when he found that the aching and tingling of the legs occurred only at night, and because a one-year delay occurred between the accident and a report of low back pain. However, he later noted that lumbar problems frequently involved an accident followed by immediate pain, then a pain-free period, especially if the patient were inactive for a while as was claimant, and then pain again. Usually, he said, the immediate *523pain is quite severe, but could be masked by other pain such as the immediate cervical pain claimant suffered in the 1974 accident.
The clinical psychologist who examined claimant for the State Accident Insurance Fund concluded after a detailed psychological examination and numerous tests that claimant’s physical complaints were genuine, that he was "not exaggerating his symptoms nor is he in any way malingering.”
The referee held that claimant had established his claim for a low back injury, finding claimant credible. Although there is some confusion in the record, I would agree with the referee that claimant has established by a preponderance that his low back problems arose from accidents in the course of his employment.
For the above reasons I respectfully dissent.